Citation Nr: 1030844	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-36 345	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota



THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1975 to July 1979.  The 
appellant is his former wife.

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 2008 RO decision denying the appellant's claim for an 
apportionment of the veteran's disability compensation benefits 
on behalf of their child, Nathanyl.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

In her February 2009 Notice of Disagreement, the appellant 
requested a Board hearing at the RO.  In her September 2009 
Substantive Appeal, she requested a Board hearing in Washington, 
D.C.  In July 2010, the appellant changed her Board hearing 
request and requested a Board videoconference hearing at the RO 
before a Veterans Law Judge in Washington, D.C.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests one and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Board videoconference hearings, a remand of this 
matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the appellant 
and any witnesses.  The RO should notify 
the appellant of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  After the hearing, the 
claims folder should be returned to the 
Board in accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

